 Exhibit 10.1

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 [ex10-1_001.jpg]

 

SPONSORED PROJECT AGREEMENT

 

Agreement Number FP00013118

 

THIS AGREEMENT, effective as of the date of last signature, by and between
Virginia Commonwealth University (hereinafter referred to as “University”) and
Hoth Therapeutics having a principal place of business at One Rockefeller Plaza,
Suite 1039 New York, NY 10020 (hereinafter referred to as “Sponsor”).

 

RECITALS:

 

1.The research program contemplated by this Agreement is of mutual interest and
benefit to University and Sponsor, will further the multiple missions of
University (Instruction, Research and Public Service) in a manner consistent
with its status as a non-profit, tax-exempt, educational institution, and may
derive benefits for Sponsor, University and society by the advancement of
science and engineering through discovery;

 

2.Sponsor believes the University has skills/knowledge/etc. that may be
beneficial to sponsor in fulfilling its own mission and desire to collaborate
with University,

 

3.University has a wide portfolio of research and development projects across
the enterprise, expansive knowledge and expertise by its faculty and staff which
reflect a substantial public investment as a part of its mission as a state
educational institution,

 

4.University wishes to utilize expertise by one of its faculty in a cooperative
and collaborative research effort with Sponsor on the Project listed below,

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
below, the parties hereto agree to the following:

 

Article 1 – Definitions

 

As used herein, the following terms shall have the following meanings:

 

1.1.1  “Project” shall mean the research described in Appendix A hereof, under
the direction of Dr. Michael Peters (hereinafter referred to as “Principal
Investigator”).

 

2.1.2  “Intellectual Property” shall mean certain inventions and/or discoveries
conceived and/or reduced to practice in performance of this Project and
resulting patents, divisionals, continuations, or substitutions of such
applications and all reissues thereof, upon which a University employee or agent
is a named inventor.

 

3.1.3  “Proprietary Information” shall mean any party’s written information and
data marked proprietary or non-written information and data disclosed under this
Agreement which is identified at the time of disclosure as proprietary and is
reduced to writing and transmitted to the other party within sixty (60) days of
such non-written disclosure.

 



 

 

 

Article 2 – Period of Performance

 

Period of performance shall be from June 10, 2020 to January 9, 2021
(hereinafter referred to as “Period of Performance”).

 

Article 3 – Research Work

 

University shall commence the performance of Project on the first day of Period
of Performance and shall use reasonable best efforts to perform Project
substantially in accordance with the terms and conditions of this Agreement.

 

Article 4 – Reports

 

The Principal Investigator shall furnish Sponsor with reports regarding Project
as specified in Appendix A.

 

Article 5 – Fiscal Considerations

 

1.5.1  Sponsor will pay $[*]for the support of the Project, payable quarterly in
advance. The first payment will be due within ten days of execution of this
Agreement.

 

2.5.2  Payments shall be made by check or by Electronic Funds Transfer (EFT). If
made by check, make payable to Virginia Commonwealth University and remit to:

 

Director, Grants and Contracts Accounting 800 E. Leigh Street, Suite 3100, PO
Box 843039 Richmond, Virginia 23284-3039, USA

 

If made by EFT, make payable to Virginia Commonwealth University

 

BANK: [*]

 
BANK ADDRESS: [*]

 

BANK ABBREVIATION: [*]

 
BANK ACCOUNT NUMBER: [*]

 
ABA Number: [*]

 

OBI: Cash Compliance Coordinator, gcacash@vcu.edu

 

Sponsor shall note on its wire transmission that the payment relates to Funding
Proposal (FP#), Principal Investigator (name of PI).

 

5.3 In the event of early termination of this Agreement pursuant to Article 10
hereof, Sponsor shall pay all reasonable costs and non-cancelable obligations
incurred by the University as of the date of termination.

 

Article 6 – Publicity

 

Neither party to this Agreement will use the name of the other party, nor of any
member of the other party’s employees, in any publicity, advertising, or news
release without the prior written approval of an authorized representative of
that party. Parties may consider developing joint press releases upon successful
completion of the Project. The parties agree that in order for University to
satisfy its internal, governmental and Conflict of Interest reporting
obligations, it may identify Hoth Therapeutics as the Project sponsor, the name
of the Investigator, a brief research title and the amount of funding received
from Hoth Therapeutics for the Project.

 



2

 

 

Article 7 – Publications

 

1.7.1  It is the purpose of this clause, in conjunction with Article 8 –
Confidentiality, to balance Sponsor’s need to protect commercially feasible
technologies, products, or processes with University’s public responsibility to
freely disseminate scientific findings for the advancement of knowledge.
University recognizes that the public dissemination of information based upon
research performed under this Agreement cannot contain Proprietary Information
provided by Sponsor to University under this Agreement nor should it jeopardize
Sponsor’s ability to commercialize Intellectual Property developed hereunder.
Similarly, Sponsor recognizes that the scientific results of Project must be
publishable and, subject to the confidentiality provisions of the Agreement, may
be presented in forums such as symposia or international, national, or regional
professional meetings, or published in vehicles such as books, journals,
websites, theses, or dissertations.

 

2.7.2  University agrees not to publish or otherwise disclose Sponsor
Proprietary Information that is disclosed by Sponsor to University under this
Sponsored Project Agreement. Sponsor agrees that University, subject to review
by Sponsor, shall have the right to publish results of Project. Sponsor shall be
furnished copies of any proposed publication or presentation at least 30 days
before submission of such proposed publication or presentation. During that
time, Sponsor shall have the right to review the material for Proprietary
Information provided by Sponsor and to assess the patentability of any invention
described in the material. If Sponsor decides that a patent application should
be filed, the publication or presentation shall be delayed an additional sixty
(60) days or until a patent application is filed, whichever is sooner. At
Sponsor’s request, Proprietary Information provided by Sponsor shall be deleted.

 

3.7.3  Sponsor agrees that Investigator may be required to disclose support for
the Project from Sponsor as necessary for publication in scientific journals,
student theses or as required by Institutional committee such as the Conflict of
Interest Committee in accordance with Institutional policies and procedures.

 

Article 8 – Confidentiality

 

1.8.1  Prior to disclosure of Proprietary Information under this Agreement to
University by Sponsor, Sponsor shall notify University of its intent to disclose
Proprietary Information and University shall have the right to decline receipt
of said information.

 

2.8.2  Each party to this Agreement agrees to treat Proprietary Information
received from the other party with the same degree of care with which it treats
its own Proprietary Information and further agrees not to disclose such
Proprietary Information to a third party without prior written consent from the
party disclosing Proprietary Information.

 

3.8.3  The foregoing obligations of non-disclosure do not apply to Proprietary
Information which: (a) was known to the recipient prior to the disclosure
hereunder; (b) was received from a third party not under an obligation of
confidence to recipient; (c) is in the public domain at the time of disclosure
hereunder or subsequently entered the public domain without the fault of the
recipient; (d) has been independently developed by an employee of recipient that
has not had access directly or indirectly to Proprietary Information, and
recipient can substantiate any claim of independent development by written
evidence; or (e) is required to be disclosed by law.

 

8.4 Unless otherwise agreed to in writing, neither party hereto shall have any
obligation of confidentiality under this Agreement after the earliest of either
the fifth anniversary of the conclusion of the Period of Performance or
termination in accordance with Article 10.

 



3

 

 

Article 9 – Intellectual Property

 

1.9.1  Each party shall be and shall remain the owner of any of its data,
documents, know-how, information, inventions, patents, and any other
intellectual property existing prior to this Project (“Background Intellectual
Property”) and this Agreement shall not affect the ownership of any Background
Intellectual Property. The Parties acknowledge that a licensing agreement was
executed on May 18, 2020 between the VCU Intellectual Property Foundation and
Hoth Therapeutics that addresses licensing rights of Hoth Therapeutics to VCU
Background Intellectual property which will be utilized in the performance of
this Project (“Background IP License”).

 

2.9.2  Pursuant to the licensing agreement, the parties acknowledge and agree
that University shall be entitled to (a) publish the scientific findings from
research related to Licensed Patents; and (b) to practice the Licensed Patents
for educational, research, patient care and treatment, and other internal
purposes. Such reservation shall include the right to extend such right to
practice under the Licensed Patents for educational and research purposes (but
not for patient care and treatment, or any other internal purpose) to subsequent
employers of any of the Inventors, but only to the extent that such employers
are not-for-profit organizations. Such reservation shall further include the
right to provide technical information, and to grant licenses under the Licensed
Patents, to not-for-profit and governmental institutions for their internal
research and scholarly use only, in accordance with the NIH Guidelines for
Obtaining and Disseminating Biomedical Research Resources (as published in the
U.S. Federal Register / vol. 64, No. 246 - 12/23/99).

 

3.9.3  The purpose of this clause is to balance Sponsor’s ability to reasonably
exploit, with due competitive advantage, the commercial viability of
technologies, products, or processes with University’s responsibility to ensure
the broadest public benefit from the results of University research. University
recognizes that one of the prime reasons Sponsor has entered this Agreement
Sponsor believes the University has skills/knowledge/etc. that may be beneficial
to sponsor in fulfilling its own mission. At the same time, Sponsor recognizes
that University has an obligation to utilize the knowledge and technology
generated by University research in a manner which maximizes societal benefit
and economic development and which provides for the education of graduate and
undergraduate students.

 

4.9.4  University will promptly disclose to Sponsor in writing any Intellectual
Property made during the Project performed hereunder. Such disclosure shall be
sufficiently detailed for Sponsor to assess the commercial viability of the
technology and shall be provided and maintained by Sponsor in confidence
pursuant to the terms of Article 8. Sponsor shall have up to ninety (90) days
from the receipt of the disclosure to inform University whether it elects to
have University file a patent application thereon pursuant to the procedures set
forth below.

 

5.9.5  Except as otherwise covered under the Background IP License, all rights
and title to Intellectual Property shall be subject to Sponsor’s licensing terms
below and belong to University. University, through the VCU Intellectual
Property Foundation, the University’s technology transfer organization, shall
grant Sponsor an option to negotiate a license to Intellectual Property. Such
license shall be non-exclusive or upon Sponsor’s election (and to the extent
University may be free to do so) exclusive within Sponsor’s field of commercial
interest. Terms and conditions of such license, including specification of
sublicensing rights and royalties, are to be negotiated in good faith and agreed
upon between the VCU Intellectual Property Foundation and Sponsor. Sponsor shall
have six (6) months from the date of disclosure of Intellectual Property to
Sponsor to exercise its option. Sponsor shall have upon election ninety (90)
days to negotiate a license, which period can be extended by mutual agreement.
In the event the parties fail to reach a mutually acceptable license agreement
within the above specified time period or Sponsor fails to exercise its option
within the six (6) month option period, University shall be entitled to license
the Intellectual Property to others.

 



4

 

 

6.9.6  University shall promptly file and prosecute patent applications, using
counsel of University’s choice after due consultation with Sponsor. University
shall keep Sponsor advised as to all developments with respect to application(s)
and shall promptly supply copies of all papers received and filed in connection
with the prosecution in sufficient time for Sponsor to comment. Sponsor’s
comments shall be taken into consideration. Sponsor shall reimburse University
for all reasonable out-of-pocket costs incurred in connection with such
preparation, filing, and prosecution of patent(s).

 

7.9.7  Copyright to copyrightable materials, including computer software,
resulting from Project shall vest in University, as per the University’s
Intellectual Property Policy, with a royalty-free license to Sponsor for its
non-commercial use. University shall grant Sponsor an option, under similar
conditions to the option in Section 9.4, to license any such material(s) it
wishes to develop for commercial purposes on reasonable terms and conditions,
including a reasonable royalty, as the parties hereto agree in a subsequent
writing.

 

8.9.8  Sponsor understands that University must comply with the provisions of
the Bayh-Dole Act. To the extent that U.S. Government approval may be deemed
necessary to transfer license rights hereunder to Sponsor, Sponsor shall provide
whatever reasonable assistance is required, and will reimburse University for
all external costs associated therewith.

 

Article 10 – Termination

 

1.10.1  Either party may terminate this Agreement upon ninety (90) days prior
written notice to the other.

 

2.10.2  In the event that either party hereto shall commit any material breach
of or default in any terms or conditions of this Agreement, and also shall fail
to reasonably remedy such default or breach within sixty (60) days after receipt
of written notice thereof, the non-breaching party may, at its option and in
addition to any other remedies which it may have at law or in equity, terminate
this Agreement by sending notice of termination in writing to the other party to
such effect. Termination shall be effective as of the day of the receipt of such
notice.

 

3.10.3  Termination of this Agreement by either party for any reason shall not
affect the rights and obligations of the parties accrued prior to the effective
date of termination of this Agreement, except insofar as Sponsor’s breach of
contract for failure to make payments under Article 5 shall cause Sponsor to
forfeit its rights under Article 9.4, 9.5 and 9.7. The rights and obligations of
Article 8 of this Agreement shall survive termination.

 

Article 11 – Independent Contractor

 

1.11.1 In the performance of Project, University shall be deemed to be and shall
be an independent contractor.

 

2.11.2 Neither party hereto is authorized or empowered to act as agent for the
other for any purpose and shall not on behalf of the other party enter into any
contract, warranty, or representation as to any matter. Neither party shall be
bound by the acts or conduct of the other.

 

3.11.3 The Parties understand and acknowledge that Dr. Michael Peters, acting on
his own behalf, and Hoth Therapeutics entered into an Advisory Board Agreement
dated May 19,2020. The Parties agree that nothing in this Sponsored Project
Agreement is intended to amend, restrict or impair any rights or obligations of
Hoth Therapeutics pursuant to that Advisory Board Agreement and

 

that nothing in the Advisory Board Agreement shall restrict or impair any rights
or obligations of the University and/or Dr. Peters acting as an employee of the
University in the performance of the research under this Agreement.
Notwithstanding the foregoing, Hoth Therapeutics acknowledges that University
must comply with University policies and applicable state law regarding the
review, management and resolution of any potential conflicts of interest in
research and that Dr. Peters is obligated to abide by the University’s Conflict
of Interest Committee’s determination as it pertains to the activities under
this Agreement. Any disclosures required for conflict of interest management
shall be an authorized disclosure of information under this Agreement. In the
event of a conflict between the Advisory Board Agreement and this Sponsored
Project Agreement, Hoth Therapeutics agrees to notify University and Principal
Investigator in writing and the Parties shall work in good faith to amend the
Sponsored Project Agreement to address the conflict or shall have the option to
terminate this Agreement upon written notice to the other Party.

 



5

 

 

11.4 Nothing contained within this Agreement shall impose an obligation of
exclusivity on one party by the other. Both parties reserve the right to enter
into and to participate in other activities (either alone or with a third party)
including, but not limited to, clinical trials and sponsored research projects.

 

Article 12 – Liability

 

To the extent allowed by law, each party assumes all risks of personal injury,
bodily injury including death, and property damage cause by the negligent acts
or omissions of that party. Except as provided above, Sponsor shall fully
indemnify and hold harmless University against all claims and costs (including
counsel fees) arising out of Sponsor’s use, commercialization, or distribution
of information, materials, or products which result in whole or in part from the
research performed pursuant to this Agreement. Sponsor will hold University
harmless from any claims arising from third party claims that the work performed
hereunder infringes third party intellectual property rights. University has no
knowledge of any such claims.

 

Article 13 – Notices

 

Notices, invoices, communications, and payments hereunder shall be deemed made
if given by overnight courier or by registered or certified envelope, post
prepaid, and addressed to the party to receive such notice, invoice or
communication at the address given below or such other address as may hereafter
be designated by notice in writing:

 

If to Sponsor: Name/Title Address City/State/Zip

 

If to University:

 

Payment Matters:

 

Hayley Behrmann, VP of Operations One Rockefeller Plaza, Suite 1039

 

New York, NY 10020

 

Director, Office of Sponsored Programs- Industry and Clinical Trials

 

Office of Sponsored Programs Virginia Commonwealth University 800 E. Leigh
Street, Suite 3200 Richmond, VA 23298-0568

 

Director

 

Phone: 646-756-2997

 

Fax: Email:hayley@hoththerapeutics.com

 

Phone: 804-827-4992 Fax: 804-828-2051 Email: ospred@vcu.edu

 

Phone: 804-828-0033

 



6

 

 

Grants & Contracts Accounting Virginia Commonwealth University 800 E. Leigh
Street, Suite 3100 Richmond, VA 23284-3039

 

Fax: 804-828-8644

 

Technical Issue: PI
Title
Campus Address

 

City/State/Zip
Notice given pursuant to this Article shall be effective as of the day of
receipt of notice.

 

Article 14 – Governing Law

 

Dr. Michael H. Peters
Professor Fax:
601 West Main Street
Department of Chemical
and Life Science Engineering Email: mpeters@vcu.edu Virginia Commonwealth
University
Richmond, VA 23284

 

This Agreement shall be governed in all respects by the laws of the Commonwealth
of Virginia, without regard to conflict of law principles. Nothing in this
Agreement will be construed as a promise by University to achieve any specific
research result. In the event of a conflict between this Agreement and any
attachment hereto, the terms of this Agreement will govern.

 

Article 15 – General Provisions

 

1.15.1  Good Laboratory Practices – The Sponsor acknowledges that University
does not comply with and the Project will not be conducted in accordance with
the requirements of 21 CFR Part 58, Good Laboratory Practice for Nonclinical
Laboratory Studies (the “GLP Regulations”). In any submission by the Sponsor to
the U.S. Food and Drug Administration citing the Research, the Sponsor will
state that the Research was not intended to be performed in compliance with the
GLP Regulations. The Sponsor will indemnify University for all costs and
expenses, including attorneys’ fees, incurred in connection with any audit or
inspection by the U.S. Food and Drug Administration concerning University’s
compliance or noncompliance with the GLP Regulations in the conduct of the
research.

 

2.15.2  Non-assignability – The rights and obligations of the parties under this
Agreement shall not be assignable without written permission of the other party.

 

3.15.3  Severability – If any provision hereof is held unenforceable or void,
the remaining provisions shall be enforced in accordance with their terms.

 

4.15.4  Entire Agreement - This Agreement contains the entire and only agreement
between the parties respecting the subject matter hereof and supersedes or
cancels all previous negotiations, agreements, commitments, and writings between
the parties regarding the subject of this Agreement. Should processing of this
Agreement require issuance of a purchase order or other contractual document,
all terms and conditions of said document are hereby deleted in entirety. This
Agreement may not be amended in any manner except by an instrument in writing
signed by the duly authorized representatives of each of the parties hereto.

 

5.15.5  Export Control Regulations – Sponsor agrees that it shall comply with
all applicable export control regulations of the United States of America. The
University will not accept export-controlled materials or technical information
under this Agreement. Sponsor warrants that materials and technical information
provided to University are not subject to U.S. Export Control laws.

 

Phone: 804-828-7790

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
in duplicate as of the day and year first above written.

 

By an Authorized Official of University       /s/ Melanie A. Wiggins   Name:
Melanie A. Wiggins   Title: Director of Sponsored Programs Industry and Clinical
Trials   Date: 6/29/2020       By an Authorized Official of Sponsor       /s/
Robb Knie   Name: Robb Knie   Title: CEO   Date: June 26, 2020  

 



 

 

 

Appendix A

 

[*]

 

 

 

 

 



 

